NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-4310-18T3

IN THE MATTER OF CITY
OF ORANGE TOWNSHIP,

       Respondent-Appellant,

and

PBA LOCAL 89,

     Charging Party-Respondent.
____________________________

                Submitted March 4, 2020 – Decided June 3, 2020

                Before Judges Whipple, Gooden Brown and Mawla.

                On appeal from the New Jersey Public Employment
                Relations Commission, P.E.R.C. No. 2019-40.

                Scarinci & Hollenbeck LLC, attorneys for appellant
                (Ramon Emeterio Rivera, of counsel; John J.D. Burke,
                on the brief).

                Detzky, Hunter & De Fillippo, LLC, attorneys for
                respondent (David John De Fillippo, of counsel and on
                the brief).

                Christine R. Lucarelli, General Counsel, attorney for
                respondent New Jersey Public Employment Relations
            Commission (John Andrew Boppert, Deputy General
            Counsel, on the statement in lieu of brief).

PER CURIAM

      The City of Orange appeals from an April 25, 2019 final decision of the

Public Employment Relations Commission (PERC), adopting the Hearing

Examiner's finding that the City violated the New Jersey Employer -Employee

Relations Act (EERA) when it adopted an ordinance that eliminated terminal

leave to Policemen's Benevolent Association Local No. 89 (PBA) unit members

on December 31, 2020. We affirm.

      The PBA "is the collective negotiations agent for all full[-]time police

officers employed by the City . . . below the rank of Sergeant." The City and

the PBA are parties to a collective negotiation agreement (CNA) which expires

on December 31, 2020. Article V, Section 7 of the CNA provides for the

payment of terminal leave based on the employee's accumulated sick leave.

Article V, Section 7 provides, in pertinent part:

            (a) Terminal Leave –

            For employees hired before January 1, 1988.

                   Upon ordinary retirement, or disability
            retirement, if an employee has accumulated sick leave
            to his credit, said employee shall opt for payment at the
            rate of 70% for all accumulated sick days or for
            compensation in time-off up to one (1) year or in cash,

                                                                        A-4310-18T3
                                        2
            (which may be paid in a lump sum or in payments over
            time at the employee's option) at the rate of pay in effect
            at the date of retirement according to the following
            formula:

            Amount of Accumulated           Compensation
            Sick Leave

            1 through 126 days              1 day's pay or leave for
                                            each day of
                                            accumulated sick leave

            127 days or more                1 day's pay or leave for
                                            each day of
                                            accumulated sick leave
                                            to 126 days plus 20% of
                                            a day's pay or leave for
                                            each day of
                                            accumulated sick leave
                                            in excess of 126 days.

            An employee who avails himself of the time-off option
            will be paid for the remaining days in excess of 1 year
            according to the preceding schedule.

Under Section 7, employees hired between January 1, 1988 and May 31, 1995,

are entitled to the same terminal leave payment options as employees hired prior

to January 1, 1998, except the formula for calculation is adjusted as follows:

            Amount of Accumulated
            Sick Leave                             Compensation

            1 through 96 days inclusive            1 day's pay or
                                                   leave for each day
                                                   of accumulated
                                                   sick leave not to

                                                                          A-4310-18T3
                                        3
                                                    exceed ninety-six
                                                    (96) days in total.

Employees hired after May 1, 1995 "shall receive payment at the rate of 70%

for all accumulated sick days." The CNA remains in full force and effect beyond

the date of expiration set forth during collective bargaining negotiation between

the parties.

      On November 8, 2017, without prior negotiations with the PBA, the City

adopted Ordinance No. 63-2017. The ordinance provided in relevant part:

               AN ORDINANCE TO AMEND TITLE 23 CITY OF
               ORANGE TOWNSHIP EMPLOYEE HANDBOOK
               OF PERSONNEL POLICIES AND PROCEDURES,
               CHAPTER V-UNUSED SICK LEAVE AND
               TERMINAL LEAVE FOR THE CITY OF ORANGE
               TOWNSHIP    POLICE, FIRE,  AND    NON-
               UNIFORMED WORKERS OF THE CODE OF THE
               CITY OF ORANGE TOWNSHIP PERTAINING TO
               UNUSED SICK LEAVE AND TERMINAL LEAVE.

                     ....

               23:1-5.4 UNUSED SICK LEAVE AND TERMINAL
               LEAVE.

                     All employees who have accumulated more than
               $12,000 worth of sick leave as of December 31, 2020
               cannot accumulate additional time and the dollar value
               ($12,000) is frozen in place and cannot be increased.
               This does not affect the accrual of sick leave days that
               are earned; it only caps the amount of cash received at
               retirement.


                                                                          A-4310-18T3
                                          4
                  There shall be no accumulated sick leave
            payment for employees who resign, die, or are
            terminated beyond December 31, 2020.

                  Terminal Leave for Members of OMEBA, [1] the
            Police and Fire Departments.

                   At the expiration of the current collective
            bargaining agreements, or December 31, 2020,
            whichever is later, unless already agreed to in an
            existing Collective Bargaining Agreement, the terms of
            this Ordinance must apply as follows: there will be no
            terminal leave payout for accumulated unused sick
            leave.

                  Terminal Leave for OMEBA Members- In
            accordance with their current collective bargaining unit
            agreement.

                  ....

                  EFFECTIVE DATE.

                   This Ordinance Shall take effect twenty (20) days
            after final reading and passage.

      On January 22, 2018, the PBA filed an unfair practice charge against the

City, seeking to compel the city to rescind or amend the Ordinance. The charge




1
  As noted by the Hearing Examiner,"[w]hile not described in the Ordinance,
the 'OMEBA' stands for the 'Orange Municipal Employees Benevolent
Association.'"


                                                                       A-4310-18T3
                                       5
alleged that the City violated section 5.4(a)(1), (2), (3), (5), and (7) 2 of the

EERA, when it adopted the ordinance. On July 19, 2018, the Acting Director

of Unfair Practices issued a complaint and notice of prehearing. In September

2018, the PBA moved for summary judgment, which the City opposed and cross-

moved for summary judgment.

      The Hearing Examiner issued a report and recommendation, granting the

PBA's motion concluding the City violated N.J.S.A. 34:13A-5.4(a)(5) and

derivatively (a)(1) of the EERA when it adopted the ordinance "without

negotiating in good faith with the PBA over changes to the provision of terminal

leave."

      The City filed exceptions on December 21 to the Hearing Examiner's

report and recommendation. On April 25, 2019, PERC issued its decision




2
    Under those provisions, a public employer is prohibited from: (1)
"[i]nterfering with, restraining or coercing employees in the exercise of the
rights guaranteed to them by" the EERA; (2) "[d]ominating or interfering with
the formation, existence or administration of any employee organization "; (3)
"[d]iscriminating in regard to hire or tenure of employment or any term or
condition of employment to encourage or discourage employees in the exercise
of the rights guaranteed to them by" the EERA; (5) "[r]efusing to negotiate in
good faith with a majority representative of employees in an appropriate u nit
concerning terms and conditions of employment of employees in that unit, or
refusing to process grievances presented by the majority representative"; and (7)
"[v]iolating any of the rules and regulations established by the commission."
                                                                         A-4310-18T3
                                       6
adopting the Hearing Examiner's recommended conclusions of law. This appeal

followed.

      On appeal, the City argues PERC's interpretation of the ordinance's

operation is arbitrary and capricious for the following reasons: (1) PERC's

characterization of the ordinance as a change in the existing terms and

conditions of employment is unreasonable as the ordinance does not change the

terms and conditions of employment unless one is negotiated as part of the next

CNA; (2) PERC made no finding in its decision that the City refused to negotiate

and therefore, PERC's conclusion that the City violated section 5.4(a)(5) of the

EERA is without fair support in evidence; and (3) PERC's decision that the City

imposed an unspecified condition upon negotiations has no rational basis. The

City also contends PERC disregarded an explicit section heading, "Terminal

Leave for Members of OMEBA," set forth in the ordinance. We disagree.

      "PERC is charged with administering the [EERA] . . . and its interpretation

of the [EERA] is entitled to substantial deference." Commc'ns Workers of Am.,

Local 1034 v. N.J. State Policemen's Benevolent Ass'n, Local 203, 412 N.J.

Super. 286, 291 (App. Div. 2010) (citation omitted). We "will not upset a State

agency's determination in the absence of a showing that it was arbitrary,

capricious or unreasonable, or that it lacked fair support in evidence, or that it


                                                                          A-4310-18T3
                                        7
violated a legislative policy expressed or implicit in the governing statute." Ibid.

(citation omitted).    We also "grant administrative agency action a 'strong

presumption of reasonableness.'" Twp of Franklin v. Franklin Twp. PBA Local

154, 424 N.J. Super. 369, 377 (App. Div. 2012).

      Although PERC's "'interpretation of the statute it is charged with

administering . . . is entitled to great weight,' . . . [we] will not yield to PERC if

its interpretation is 'plainly unreasonable, contrary to the language of the Act, or

subversive of the Legislature's intent.'" Commc'ns Workers of Am., 412 N.J.

Super. at 291 (citation omitted). "Deference is not afforded when PERC's

interpretation gives a provision of the [EERA] greater reach than the Legislature

intended, . . . and no special deference is owed in an interpretation of a statute

outside the agency's charge." Twp. of Franklin, 424 N.J. Super. at 378 (citations

omitted).

      "The established rules of statutory construction govern the interpretation

of a municipal ordinance." Twp. of Pennsauken v. Schad, 160 N.J. 156, 170

(1999) (citations omitted). "Those principles require that an ordinance should

be interpreted to 'effectuate the legislative intent in light of the language used

and the objects sought to be achieved.'" Ibid. (quoting Merin v. Maglaki, 126

N.J. 430, 435 (1992)). We start with considering the language of the ordinance.


                                                                              A-4310-18T3
                                          8
Ibid. "When the language of the ordinance is clear and unambiguous on its face,

we need not look beyond the literal dictates of the words to divine the legislative

intent." Kim Real Estate Enters. v. N. Bergen, 215 N.J. Super. 255, 258 (App.

Div. 1987). In interpreting ordinances, we are guided by the assumption that

the Legislature did not implement "any unnecessary or meaningless language,"

and therefore, "[w]e must presume that every word in a statute has meaning and

is not mere surplusage." Jersey Cent. Power & Light Co. v. Melcar Utility Co.,

212 N.J. 576, 587 (2013) (citation omitted).

      Applying those principles, we discern no error in PERC's adoption of the

Hearing Examiner's conclusion that the ordinance eliminates terminal leave for

PBA members if no CNA is in place by December 31, 2020. The Hearing

Examiner reasoned:

            This interpretation gives effect and meaning to each
            word in the above-quoted portion of the Ordinance.
            The "current collective bargaining agreement" is the
            2010-2020 CNA, which is set to expire on December
            31, 2020 and provides for terminal leave. The
            Ordinance clearly eliminates the payment of terminal
            leave by providing "there will be no terminal leave
            payout for accumulated unused sick leave," unless "an
            existing Collective Bargaining Agreement" has been
            reached.      The language, "existing Collective
            Agreement" must refer to a successor CNA to the 2010-
            2020 CNA that would provide for terminal leave. The
            City's interpretation would conflate "existing
            Collective Bargaining Agreement" with the "current

                                                                           A-4310-18T3
                                        9
             collective bargaining agreement" and thus render the
             former clause superfluous. The City's interpretation
             would also not give effect to the language prohibiting
             the payment of terminal leave since, in its view, the
             expired CNA (which provides terminal leave) would
             continue to exist beyond December 31, 2020 regardless
             of whether parties reached a successor agreement.

      This is consistent with the plain language of the ordinance and complies

with our bedrock assumption that the Legislature did not use any unnecessary

or meaningless language.       The City's assertion that the ordinance simply

announced its intention to negotiate the issue, contradicts the unambiguous

language of the ordinance. The ordinance plainly states: "unless already agreed

to . . . there will be no terminal leave payout for accumulated unused sick leave."

The language leaves no doubt as to the status of terminal leave absent an

agreement. We turn to whether the adoption of the ordinance violated sections

5.4(a)(5) and (a)(1) of the EERA.

      Having reviewed the record and considered PERC's unique ability to reach

such determinations, there is no basis to conclude PERC's decision, that the

City's adoption of Ordinance No. 63-2017 violated section 5.4(a)(5) and,

derivatively, (a)(1) of the EERA, was arbitrary capricious or unreasonable or

that it lacked fair support in the record.




                                                                           A-4310-18T3
                                        10
      "The EERA affords public employees a vast array of rights, including the

ability to appoint a majority representative to represent their interests and

negotiate agreements on their behalf with an employer." In re Cty. of Atlantic,

230 N.J. 237, 252 (2017) (citing N.J.S.A. 34:13A-5.3). The EERA also provides

that "[p]roposed new rules or modifications of existing rules governing working

conditions shall be negotiated with the majority representative before they are

established."   Ibid. (quoting N.J.S.A. 34:13A-5.3).       Thus, employers are

prohibited from "unilaterally altering . . . mandatory bargaining topics, whether

established by expired contract or by past practice, without first bargaining to

impasse." Ibid. (citation omitted).

      Further, the EERA prohibits employers from "[i]interfering with,

restraining or coercing employees in the exercise of the rights guaranteed to

them . . .," N.J.S.A. 34:13A-5.4(a)(1), and "[r]efusing to negotiate in good faith

with a majority representative of employees in an appropriate unit concerning

terms and conditions of employment of employees in that unit . . .," N.J.S.A.

34:13A-5.4(a)(5).

      The City does not dispute terminal leave is, in general, a mandatorily

negotiable term and condition of employment. See Caponegro v. State Operated

Sch. Dist. of City of Newark, Essex Cty., 330 N.J. Super 148, 156 (App. Div.


                                                                          A-4310-18T3
                                       11
2000) ("[A] contractual right to compensable accumulated leave is typically

characterized as deferred compensation . . . [and] is not subject to unilateral

divestment by the employer."). Therefore, when the City unilaterally adopted

the ordinance, ultimately eliminating terminal leave for PBA unit members if no

CNA is in place by December 31, 2020, it violated both section 5.4(a)(1) and

(5) of the EERA.

      Indeed, the ordinance has the effect of announcing a change of a

negotiable term, which generally cannot be done absent prior negotiation.

Moreover, the City's adoption of the ordinance, in effect, works contrary to the

public policy of the EERA because it unilaterally discontinues a negotiable term

and forces the PBA to negotiate for it back.

      Affirmed.




                                                                        A-4310-18T3
                                      12